By a judgment entered July 24, 1941, respondent was divorced from appellant, and appellant was directed to pay alimony of $17 a week. By an order dated June 24, 1957, respondent’s motion to modify the judgment so as to increase the amount of alimony to $300 a week was referred to an Official Referee to hear and determine. The appeal is from an order dated November 4,1957, granting respondent’s motion to examine appellant prior to the hearing before the Official Referee, as to appellant’s earnings and financial condition. Order affirmed, with $10 costs and disbursements. Considering the length of time that has elapsed since the fixation of alimony, the obvious increase in respondent’s living costs and the alleged increase of appellant’s earnings, th( granting of this motion was not an abuse of discretion. Furthermore, the order appealed from provides a procedure to carry the judgment into effect pursuant to -section 293 of the Civil Practice Act and was granted pursuant to sections 1169 and 1170 of the Civil Practice Act (Fox v. Fox, 263 N. Y. 68; Goshin v. Goshin, 281 App. Div. 979; Wenglinsky v. Wenglinsky, 282 App. Div. 1015; Scheffer v. Scheffer, 183 Misc. 344; Wade v. Wade, 119 N. Y. S. 2d 599; Citron v. Citron, 5 Misc 2d 1004).
Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ., concur.